*703OPINION
ODOM, Judge.
This is an appeal from the order of the trial court, after habeas corpus hearing, remanding appellant to custody for extradition to the State of Massachusetts.
Counsel was appointed to represent appellant on this appeal. Said counsel has filed with this court a letter in which he states that he has examined the record and has found no error therein. The record does not reflect that a copy of this letter has been served upon appellant, and the letter does not meet the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, and of Gainous v. State, Tex.Cr.App., 436 S.W.2d 137. Therefore, this appeal will be abated until the record reflects that there has been compliance with the above cited authorities. Simmons v. State, Tex.Cr.App., 475 S.W.2d 787 (2-2-72).
For the reason stated, the appeal is abated.